DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains Claim 1 recites that the one or more fasteners are “configured to fasten to one or more of a neck and a forelimb joint of the animal”, however the specification discloses fasteners which are utilized to hold the signal generator in place on the support garment.  Specifically, the instant specification discloses hook and loop fasteners for such reason.  Hook and loop fasteners are not conventionally known to fasten directly to a neck or forelimb of an animal as claimed.  One of ordinary skill in the art could not ascertain from paragraph [0059] of the instant specification how such would occur.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilla et al. (U.S. Patent No. 9,427,598).  Regarding claim 9, Pilla discloses a method for treating a behavioral condition of an animal, comprising: positioning a flexible coil wire applicator 200 of a lightweight wearable or stationary pulsed EMF therapy device 200 (col. 23, lines 30-46) adjacent to a head of an animal to be treated (col. 23, lines 14-25 and 45-56); and applying a treatment regime from the therapy device (col. 23, lines 57-65), wherein the treatment regime comprises a plurality of bursts of an electromagnetic signal having a peak amplitude of less than about 200 milliGauss (col. 18, lines 3-15), wherein the plurality of bursts have an average duration of between about 0.5 msec and about 50 msec (col. 17, lines 64-67), and wherein the plurality of bursts are repeated at between 0.01 and 100 Hz (col. 18, lines 1-3).  Regarding claim 10, the plurality of bursts comprise sinusoidal waves of between 15-40 MHz (col. 17, lines 57-67 – col. 18, lines 1-15).  Regarding claim 11, the sinusoidal waves have a 27.12 MHz carrier frequency (col. 17, lines 57-67 – col. 18, lines 1-15).  Regarding claim 12, the treatment regime has a treatment on-time of between about 5 minutes and 30 minutes (col. 18, lines 22-40), followed by a treatment off-time that is greater than about 30 minutes (signal is applied for 15 minutes every 2 hours - col. 18, lines 22-40).  Regarding claim 13, the treatment on-time is 15 minutes (col. 18, lines 22-28).  Regarding claim 14, the treatment off-time is about 8 to 16 hours (signal is applied for 15 minutes every 2 hours for 9 days - col. 18, lines 22-40).  Regarding claim 15, the positioning comprises placing a center of the coil wire applicator over a base of a skull of the animal (col. 23, lines 45-56).  Regarding claim 16, the plurality of bursts are repeated at approximately 7 Hz (repeating bursts at a rate of 0.1 to 10 bursts per second [approximately 7 Hz]; col. 18, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pilla et al. (U.S. Patent No. 9,427,598) in view of Becker (U.S. Pub. No. 2005/0182287).  Regarding claim 1, Pilla et al. (hereinafter Pilla) discloses an apparatus 200 for treating a behavioral condition of an animal, said apparatus comprising: a loop coil 202 (Fig. 2B); a signal generator 201 coupled to the loop coil 202 (Fig. 2B), the signal generator being configured to transmit a treatment signal through the loop coil (col. 23, lines 30-63); and a harness (anatomical positioning device such as a body wrap) connected to one or more of the loop coil 202 and the signal generator 201 (col. 24, lines 58-67), .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791